Exhibit 10.1

 

GLOBALSCAPE, INC.

 

Nonstatutory Stock Option Agreement
Granted Under 2006 Non-Employee Directors Long-Term Equity Incentive Plan

 

1.             Grant of Option.

 

This agreement evidences the grant by GlobalSCAPE, Inc., a Delaware corporation
(the “Company”), on [date of grant] (“Date of Grant”) to [director name], a
director of the Company (the “Participant”), of an option (“Option”) to
purchase, in whole or in part, on the terms provided herein and in the Company’s
2006 Non-Employee Directors Long-Term Equity Incentive Plan (the “Plan”), a
total of [insert number of shares] shares (the “Shares”) of common stock, par
value $0.001 per share, of the Company (“Common Stock”) at $[insert price per
share] per Share. Unless earlier terminated, this option shall expire on [ten
years from date of grant] (the “Final Exercise Date”). Except as otherwise
defined in this Agreement, capitalized terms used herein shall have the meaning
set forth in the Plan.

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended and any regulations promulgated thereunder (the “Code”). Except
as otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

 

2.             Vesting Schedule.

 

Subject to any provisions of the Plan concerning exercisability and vesting of
options, the Option shall vest according to the following schedule:

 

Percentage
Vested

 

Period

 

 

 

50%

 

First anniversary of the Date of Grant

 

 

 

50%

 

Second anniversary of the Date of Grant

 

The unexercised portion of the Option from one period may be carried over to a
subsequent period or periods, and the right of the Participant to exercise the
option as to such unexercised portion shall continue for the entire term.

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

--------------------------------------------------------------------------------


 

3.             Exercise of Option.

 

(a)           Form of Exercise. Each election to exercise this Option shall be
in writing, signed by the Participant, and received by the Company at its
principal office, accompanied by this agreement, and payment in full in the
manner provided in the Plan. The Participant may purchase less than the number
of shares covered hereby, provided that no partial exercise of this option may
be for any fractional share or for fewer than ten (10) whole shares.

 

(b)           Continuous Relationship with the Company Required. Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the date of grant of this option, a director of the Company
or any parent or subsidiary of the Company as defined in Section 424(e) or
(f) of the Code (an “Eligible Participant”).

 


(C)           EXPIRATION OF AWARDS.


 


UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT OR ANY SEVERANCE AGREEMENT, VESTED
OPTIONS GRANTED UNDER THE PLAN SHALL EXPIRE, TERMINATE, OR OTHERWISE BE
FORFEITED AS FOLLOWS:


 

I.                                          THREE (3) MONTHS AFTER THE DATE THE
COMPANY DELIVERS A NOTICE OF TERMINATION OF A PARTICIPANT’S ACTIVE STATUS, OTHER
THAN IN CIRCUMSTANCES COVERED BY (II), (III) OR (IV) BELOW;

 

II.                                       IMMEDIATELY UPON TERMINATION OF A
PARTICIPANT’S ACTIVE STATUS FOR MISCONDUCT;

 

III.                                    TWELVE (12) MONTHS AFTER THE DATE OF THE
DEATH OF A PARTICIPANT WHOSE ACTIVE STATUS TERMINATED AS A RESULT OF HIS OR HER
DEATH; AND

 

IV.                                   THIRTY-SIX (36) MONTHS AFTER THE DATE ON
WHICH THE PARTICIPANT CEASED PERFORMING SERVICES AS A RESULT OF RETIREMENT.

 

4.             Withholding.

 

No Shares will be issued pursuant to the exercise of this Option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this Option.

 

5.             Nontransferability of Option.

 

This Option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this Option shall be exercisable only by the Participant.

 

2

--------------------------------------------------------------------------------


 

6.             Provisions of the Plan.

 

This Option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Option.

 


7.             NO SHAREHOLDER RIGHTS.


 


PRIOR TO EXERCISE OF THIS OPTION, THE PARTICIPANT SHALL NOT BE ENTITLED TO ANY
RIGHTS OF A SHAREHOLDER WITH RESPECT TO THE SHARES, INCLUDING (WITHOUT
LIMITATION) THE RIGHT TO VOTE SUCH SHARES, RECEIVE DIVIDENDS OR OTHER
DISTRIBUTIONS THEREON, EXERCISE PREEMPTIVE RIGHTS OR BE NOTIFIED OF SHAREHOLDER
MEETINGS, AND, EXCEPT AS OTHERWISE PROVIDED IN THIS OPTION, SUCH PARTICIPANT
SHALL NOT BE ENTITLED TO ANY SHAREHOLDER NOTICE OR OTHER COMMUNICATION
CONCERNING THE BUSINESS OR AFFAIRS OF THE COMPANY. PARTICIPANT FURTHER AGREES
THAT THE COMPANY’S OBLIGATIONS TO ISSUE SHARES IS SUBJECT TO PARTICIPANT’S PRIOR
EXECUTION OF A SHAREHOLDER’S AGREEMENT CONTAINING SUCH RESTRICTIONS DEEMED
NECESSARY AND APPROPRIATE BY THE BOARD.


 


8.             GOVERNING LAW; VENUE.


 

The laws of the State of Texas, excluding its conflicts laws, shall govern this
Agreement the rights and obligations of the parties hereto, the entire
relationship between the parties hereto, and all matters arising out of or
relating to this Agreement. ANY LAWSUIT OR OTHER LEGAL PROCEEDING BETWEEN THE
PARTIES SHALL BE BROUGHT ONLY IN THE CIVIL DISTRICT COURTS OF BEXAR COUNTY,
TEXAS, OR THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS,
SAN ANTONIO DIVISION. THE PARTIES HEREBY CONSENT TO THE PERSONAL AND EXCLUSIVE
JURISDICTION AND VENUE OF THIS COURT.

 


9.             AMENDMENT.


 

This Agreement may be amended by an instrument in writing signed by both the
Company and the Participant.

 


10.           SUCCESSORS AND ASSIGNS.


 

The terms and provisions of this Option shall inure to the benefit of, and be
binding upon, the Company and the holders hereof and their respective successors
and assigns.

 

11.           Survival of Provisions.

 

In the event the Option granted hereunder is exercised by Participant in whole
or in part, the representations, warranties, covenants and agreements of
Participant under this Option shall survive such exercise and purchase of the
Shares.

 

3

--------------------------------------------------------------------------------


 


12.           NOTICES.


 


ALL NOTICES AND OTHER COMMUNICATIONS GIVEN OR MADE PURSUANT HERETO SHALL BE IN
WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN:  (A) UPON PERSONAL DELIVERY TO
THE PARTY TO BE NOTIFIED, (B) WHEN SENT BY CONFIRMED ELECTRONIC MAIL OR
FACSIMILE IF SENT DURING NORMAL BUSINESS HOURS OF THE RECIPIENT, AND IF NOT SO
CONFIRMED, THEN ON THE NEXT BUSINESS DAY, (C) FIVE (5) DAYS AFTER HAVING BEEN
SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID,
OR (D) ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT COURIER,
SPECIFYING NEXT DAY DELIVERY, WITH WRITTEN VERIFICATION OF RECEIPT. ALL
COMMUNICATIONS SHALL BE SENT TO THE RESPECTIVE PARTIES AT THE FOLLOWING
ADDRESSES (OR AT SUCH OTHER ADDRESSES AS SHALL BE SPECIFIED BY NOTICE GIVEN IN
ACCORDANCE WITH THIS SECTION 12):

 

If to the Company:

 

GlobalSCAPE, Inc.

 

 

Attn: Chief Financial Officer

 

 

6000 Northwest Parkway

 

 

Suite 100

 

 

San Antonio, TX 78249

 

 

Facsimile: (210) 690-8824

 

 

 

If to Participant:

 

At the addresses shown on the signature pages hereto.

 

 

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement as
of the day and year first above written.

 

 

COMPANY:

 

 

 

GLOBALSCAPE, INC.

 

 

 

 

 

By:

 

 

 

 

Charles R. Poole, President & CEO

 

The undersigned Participant represents that he or she has read this Option
Agreement has received a copy of the 2006 Non-Employee Directors Long-Term
Equity Incentive Plan (including all amendments to date) and acknowledges that
the Option is

 

4

--------------------------------------------------------------------------------


 

subject to the terms of this Agreement and the Company’s 2006 Non-Employee
Directors Long-Term Equity Incentive Plan.

 

 

PARTICIPANT:

 

 

 

 

 

Printed Name:

 

 

 

Address:

 

 

 

 

 

5

--------------------------------------------------------------------------------